10/6/2015                                                                          TDCJ Offender Details                 0~ It1 0l-(J {
                                                                                                  [E] TDCJ Home   EJI   New Offender Search




   Offender Information Details
   I· Returji to S.earch list I

   SID Number:                                                                 04498363.

   TDCJ Number:                                                                01517995

   Name:                                                                       GUTIERREZ,ANNA MERCEDEZ                                        •
   Race:                                                                       H

   Gender:                                                                     F
   DOB:                                                                        1969-09-20

   Maximum Sentence Date:                                                      2028-02-01

   Current Facility:                                                           MARLIN

   Projected Release Date:                                                     2028-02-01

   Parole Eligibility Date:                                                    2018-01-31

   Offender Visitation Eligible:                                               YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                 Offender is not scheduled for release at
                                                                           this time.

   Scheduled Release Type:                                                 Will be determined when release date is
                                                                           scheduled.

   Schedu.led Release                                                      Will be determined when release date is
   Location:                                                               scheduled.



    .~ Parole Review Information...                    ·



   Offense Histor
       Offense                                             Sentence                                         Sentence (YY -MM-
http://offender .tdcj .state. tx.us/OffenderSearchloffenderD etai l.action?si d=04498363                                                          1/2